Title: General Orders, 27 August 1777
From: Washington, George
To: 



Head Quarters, Wilmington [Del.] August 27th 1777
Susquehannah.Delaware. Schuylkill.


The brigades and other corps are to be in such readiness as to march at a moment’s warning—To this end the officers will see that the men are kept regularly supplied with as much provision as will, when fresh, keep; and the Commissaries are peremptorily ordered to provide a quantity of hard bread ready to deliver at any sudden call.
It is expected (as there is the greatest reason to believe that our service will be active) that every species of baggage belonging to both officers and men, will now be stored, except such as cannot be done without in the field, that the train of waggons may in consequence be reduced, and our incumbrance on this account lessened. To effect this valuable purpose, the sick are to be turned over to the Director General of the Hospital, and not taken with us, whilst the women are expressly forbid any longer, under any licence at all, to ride in the waggons—and the officers earnestly called upon to permit no more than are absolutely necessary, and such as are actually useful, to follow the army.
The number of horses, which are now so injuriously introduced, (contrary to all former practice) is also expressly forbid; as they have become a real nuisance in the army—It is expected therefore, that no officer, except those who are allowed forage, will henceforth keep a horse, but (as his baggage is carried for him) march on foot with his men: This, at the same time that it testifies a real regard to the service, will be setting a good and commendable example to the men; which in every instance ought, and it is hoped will be, the first object of a good and valuable officer.
Five waggons from each brigade are to be delivered immediately, to the Deputy Quarter Master General.
Genl Greene’s division is to march to morrow morning, and take post, on a piece of ground, which will be marked out for him, on white clay Creek—And the militia from Chester (under the command of Col. Evans) is to march to Christiania Bridge, and there take post ’till further orders.
As the weather has been wet, and the ground damp, the men may be served with a gill of rum each.

After Orders. General stephen’s division is to march to morrow morning, immediately after General Greene’s.
